                                   UNITED STATES BANKRUPTCY COURT
                                             MIDDLE DISTRICT OF PENNSYLVANIA
In re:

                                                                                                     Chapter: 7
    Barbara Gardner
    aka Barbara Ann Gardner                                                                          Case number: 1:19−bk−01080−HWV

                            Debtor 1                                                                 Document Number: 17,19

    Dallas Gardner                                                                                   Matter: Trustee's Notice of Dismissal and
    aka Dallas Gene Gardner                                                                          Debtor's Request to Continue Meeting of
                                                                                                     Creditors
                            Debtor 2




    Steven M. Carr, Esq. (Trustee)
    Movant(s)

    vs.

    Barbara Gardner
    aka Barbara Ann Gardner
    Dallas Gardner
    aka Dallas Gene Gardner
    Respondent(s)

                                                                              Notice
Notice is hereby given that:

This Bankruptcy Petition was filed on March 19, 2019.

A hearing on the above referenced matter has been scheduled for:

                          United States Bankruptcy Court
                          Ronald Reagan Federal Building,     Date: 5/14/19
                          Bankruptcy Courtroom (3rd Floor),
                          Third & Walnut Streets, Harrisburg, Time: 09:30 AM
                          PA 17101

Initial requests for a continuance of hearing ( L.B.F. 9013−3, Request to Continue Hearing/Trial with Concurrence) shall be filed with the Court. Requests received by
the Court within twenty−four (24) hours of the hearing will not be considered except in emergency situations. Additional requests for continuance must be filed as a
Motion.

Requests to participate in a hearing telephonically shall be made in accordance with L.B.R. 9074−1(a).

Electronic equipment, including cell phones, pagers, laptops, etc., will be inspected upon entering the Courthouse. These devices may be used in common areas and
should be turned to silent operation upon entering the Courtroom and Chambers.

Photo identification is required upon entering the Courthouse.




Address of the Bankruptcy Clerk's Office:                                            For the Court:
U.S. Bankruptcy Court                                                                Terrence S. Miller
Ronald Reagan Federal Building                                                       Clerk of the Bankruptcy Court:
228 Walnut St, Rm 320                                                                By: CGambini, Deputy Clerk
Harrisburg, PA 17101−1737
(717) 901−2800
Hours Open: Monday − Friday 9:00 AM − 4:00 PM                                        Date: May 6, 2019

nthrgreq(02/19)

      Case 1:19-bk-01080-HWV Doc 20 Filed 05/06/19 Entered 05/06/19 12:59:28                                                                             Desc
                            Notice Hearing Required Page 1 of 1
